                     Case 1:20-cv-02506-LGS Document 28 Filed 09/14/20 Page 1 of 3


                     C LIFTON B UDD & D E M ARIA , LLP
                                              ATTORNEYS AT LAW
                                   Plaintiff's request for a pre-motion conference (Dkt. No. 25), is DENIED.
THE EMPIRE STATE BUILDING
350 FIFTH AVENUE, 61ST FLOOR       Defendants' application is GRANTED in part.
NEW YORK, NY 10118

IAN-PAUL A. POULOS
                                   Pursuant to the parties' Civil Case Management Plan and Scheduling Order (Dkt.
ASSOCIATE                          No. 24), Defendants shall supplement their Protocol Disclosures with any
E-MAIL: IAPOULOS@CBDM.COM
                                   responsive documents, no later than October 8, 2020. By October 15, 2020, the
                                   parties shall meet and confer to attempt to resolve any remaining disputes, and
                                   shall file a joint status letter, apprising the Court of (1) the status of fact discovery
                                   and (2) any remaining disputes regarding the production of documents.

VIA ECF                            By September 18, 2020, Defendants shall provide to Plaintiff, the Bates numbers
Hon. Lorna G. Schofield            corresponding to the four (4) pages of emails concerning Plaintiff's licenses and
United States District Judge       certifications, that Defendants had produced as of September 11, 2020.
United States District Court
Southern District of New York      The Clerk of Court is respectfully requested to close Dkt. No. 25.
500 Pearl Street
New York, NY 10007
                              Dated: September 14, 2020
                                     New York, New York
              Re: Screen v. Quality Protection Services, Inc. et al
                     1:20-cv-02506-LGS
       Dear Judge Schofield:

               This firm represents the Defendants in the above-referenced action. Pursuant to
       Paragraphs III(A)(1) & III(C)(3) of Your Honor’s Individual Rules and Procedures, Defendants
       submit this letter in opposition to Plaintiff’s pre-motion conference letter, which seeks “an Order
       directing the Defendants and their attorneys to produce further emails ‘concerning the factual
       allegations or claims at issue in this lawsuit.’” See ECF Doc. 25. In the alternative, Plaintiff would
       like “an affidavit from Defendants swearing under oath that they searched for any such emails and
       there are no further emails.” ECF Doc. 25.

               Plaintiff’s support for her proposed motion is based on a hunch: she speculates that there
       are “very likely more emails” “which the Defendants have not disclosed.” See ECF Doc. 25. But
       Plaintiff’s assumptions cannot form the basis for a motion to compel, and for this reason, her
       motion must be denied.

               Per the scheduling order, requests for production of documents and interrogatories have
       been served, but responses are not yet due. The instant discovery dispute concerns document
       production made in accordance with Your Honor’s Initial Discovery Protocols (“Protocols”). The
       Protocols require the Defendants to produce the “communications concerning the factual
       allegations or claims at issue in this lawsuit[.]” See Protocols, Pt. 3(2)(a). Because Plaintiff was
       terminated when she failed to secure and maintain the certifications / licenses necessary for her
       position, the Defendants represented in their joint letter to the Court that they expect “[d]iscovery
       will demonstrate…Plaintiff’s failure to maintain certifications necessary for her position
       constitutes a legitimate, non-discriminatory, non-retaliatory reason for her termination.” ECF Doc.
       22. But Plaintiff believes that the Defendants “repeatedly failed or refused” to “provide Plaintiff
       with a specific letter” that would have enabled her to secure the necessary certification/license.
          Case 1:20-cv-02506-LGS Document 28 Filed 09/14/20 Page 2 of 3

C L IF TO N B U DD & D E M A RI A ,    LLP

September 11, 2020
Page 2

        In accordance with their discovery obligations, and based on the Parties’ apparent
agreement that Plaintiff’s certifications/licenses (or lack thereof) will play an important role in the
case, the Defendants produced emails concerning these issues. Defendants produced just over two-
hundred pages. There were four pages of emails that concerned Plaintiff’s licenses/certifications,
which is what Defendants located based on their search.

        On August 14, August 24, and August 28 Plaintiff asked whether the four pages constitute
“all of the emails and communications that were exchanged” between Plaintiff and Defendants.
The undersigned and Plaintiff’s Counsel conferred by phone on September 1, 2020. During that
phone call, I explained that Defendants searched for communications concerning Plaintiff’s
certifications and that Defendants have produced what has been located. I also emphasized that, if
there are further emails, the Defendants will supplement their disclosure as required by the
Protocols, which adopt Fed. R. Civ. P. 26(e)’s supplementation procedure.

        In response, Plaintiff’s Counsel insisted, as also stated in her pre-motion conference letter,
that the Defendants either certify all emails have been produced or produce the allegedly missing
emails. I iterated that if there are responsive emails missing, Defendants will search for and
produce them. I requested that Plaintiff provide a general description of the rough number of emails
she believes are missing to help the Defendants conduct their search (since she is the person who
claims to have sent them to Defendants). Plaintiff could not provide any information about the
emails that she believes are being withheld, but she claimed that there are more. When Defendants
asked for additional time to conduct another search, Plaintiff was only willing to afford three
days—until September 4, 2020. The instant pre-motion conference letter followed.

         In seeking to compel production, Plaintiff “cannot simply rely on speculation” that
Defendants are “withholding documents.” Trilegiant Corp. v. Sitel Corp., 275 F.R.D. 428, 435
(S.D.N.Y. 2011) (denying motion to compel). When the “[p]laintiff is unable to articulate any
particular reason why she believes that the [d]efendant(s) [are] withholding responsive documents,
apart from her counsel’s speculation[,]” her motion to compel must be denied. See Rubinow v.
Ingelheim, 2010 WL 1882320, at *7 (D. Conn. 2010) (providing additional time for Defendants to
provide responsive material and discouraging “bald accusations” because they only “foster
incivility without aiding the Court in overseeing the discovery process”).

        The Defendants never refused to provide information that is subject to disclosure, nor did
they refuse to conduct an additional search for responsive material. The Defendants produced the
material they located after a diligent, reasonable search, which is what they were required to do.
See Fed. Civ. P. 26(g)(1)(A). When Plaintiff claimed information was missing, the Defendants
only asked for additional time (especially since document demand responses are not yet due) and
a general description of what is allegedly missing, which would aid in their search.

       Documents responsive to Plaintiff’s requests for production are currently due on October 8,
2020. See ECF Doc. 24, at ¶ 8(c). As such, for the reasons stated above, the Defendants respectfully
request that Your Honor deny Plaintiff’s motion and permit the Defendants to supplement their
Protocol Disclosures when their other document demand responses are due. See Fed. R. Civ. P.
26(e)(1)(A) & ECF Doc. 24, at ¶ 8(c).
         Case 1:20-cv-02506-LGS Document 28 Filed 09/14/20 Page 3 of 3

C L IF TO N B U DD & D E M A RI A ,   LLP

September 11, 2020
Page 3

       Thank you for Your Honor’s time and consideration.

                                            Respectfully submitted,

                                            CLIFTON BUDD & DeMARIA, LLP
                                            Attorneys for the Defendants


                                            By:_________________________________
                                                  Arthur J. Robb
                                                  Ian-Paul A. Poulos

CC:    All Counsel of Record
